*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***




                                                         Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         29-DEC-2020
                                                         09:51 AM
                                                         Dkt. 47 OP




           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                           ---oOo---
________________________________________________________________

        STATE OF HAWAI‘I, Respondent/Plaintiff-Appellee,

                                 vs.

      RAMONCITO D. ABION, Petitioner/Defendant-Appellant.
________________________________________________________________

                          SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 2PC161000043)

                         DECEMBER 29, 2020

  RECKTENWALD, C.J., NAKAYAMA, McKENNA, AND WILSON, JJ., AND
  CIRCUIT JUDGE CASTAGNETTI, IN PLACE OF POLLACK, J., RECUSED

               OPINION OF THE COURT BY McKENNA, J.

                         I.    Introduction

    We address whether a defendant whose substance use results

in permanent psychosis is prohibited by the self-induced
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


intoxication exception from presenting evidence relevant to the

lack of penal responsibility defense.

        The issue arises from the jury conviction of Ramoncito

Abion (“Abion”) on one count of assault in the second degree in

violation of Hawai‘i Revised Statutes (“HRS”) § 707-711 (2014)

(“assault second”)1 in the Circuit Court of the Second Circuit

(“circuit court”).        On January 11, 2016, Temehane Visaya

(“Visaya”), an employee at the Waiehu Shell gas station, was

cleaning an oil spill when she saw Abion lying on the sidewalk

and talking to himself.         Visaya asked Abion to leave.       She then

walked to an alley next to the store, and Abion hit her on the

back of the head with a hammer.             Maui Police Department (“MPD”)

officer Charles Taua (“Officer Taua”) responded.             Officer Taua

stopped Abion about a quarter of a mile away and explained that

a man matching his description had been seen striking Visaya

with a hammer.       Abion said that he had done it and that the

hammer was in his backpack.         Officer Taua noted that Abion



1       HRS § 707-711 provides, in relevant part:

              (1)   A person commits the offense of assault in the second
                 degree if:
                    (a)   The person intentionally, knowingly, or
                    recklessly causes substantial bodily injury to
                    another;
                    (b)   The person recklessly causes serious bodily
                    injury to another;
                    . . .
                    (d)   The person intentionally or knowingly causes
                    bodily injury to another with a dangerous
                    instrument[.]



                                        2
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


displayed “bizarre behavior,” that he heard voices and saw

visions, and was “unusually suspicious.”            Officer Taua did not

indicate that Abion appeared intoxicated.

        After Abion was arrested and charged with assault second, a

panel of three medical examiners deemed Abion fit for trial.

One of the examiners, Dr. Martin Blinder (“Dr. Blinder”),

however, opined that Abion suffered from amphetamine psychosis

and may be entitled to a lack of penal responsibility defense.

        Before trial, the State filed a motion for a finding of

inadmissibility of the HRS § 704-400 (2014)2 defense (“motion for

inadmissibility”), seeking to preclude Dr. Blinder from

testifying at trial.        The State argued that self-induced

intoxication precluded a lack of penal responsibility defense

and that Dr. Blinder’s testimony was therefore irrelevant.                  The

circuit court precluded Dr. Blinder from testifying on the

grounds that State v. Young, 93 Hawaiʻi 224, 999 P.2d 230 (2000),

had determined a drug-induced mental illness was self-induced


2       HRS § 704-400 provides:

              (1) A person is not responsible, under this Code, for
              conduct if at the time of the conduct as a result of
              physical or mental disease, disorder, or defect the person
              lacks substantial capacity either to appreciate the
              wrongfulness of the person's conduct or to conform the
              person's conduct to the requirements of law.

              (2) As used in this chapter, the terms “physical or mental
              disease, disorder, or defect” do not include an abnormality
              manifested only by repeated penal or otherwise anti-social
              conduct.



                                        3
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


intoxication prohibited as a defense by HRS § 702-230(1) (Supp.

2015).3

        Abion was convicted of assault second and the Intermediate

Court of Appeals (“ICA”) affirmed.           Abion’s application for writ

of certiorari (“Application”) raises the following question:

              Did the Intermediate Court of Appeals gravely err by
              tolerating the trial court’s exclusion of Mr. Abion’s only
              witness, violating his Due Process right to present


3       HRS § 702-230 provides in relevant part:

              (1) Self-induced intoxication is prohibited as a defense to
              any offense, except as specifically provided in this
              section.
              (2) Evidence of the nonself-induced or pathological
              intoxication of the defendant shall be admissible to prove
              or negative . . . the state of mind sufficient to establish
              an element of the offense. Evidence of self-induced
              intoxication of the defendant is admissible . . . prove
              state of mind sufficient to establish an element of an
              offense. Evidence of self-induced intoxication of the
              defendant is not admissible to negative the state of mind
              sufficient to establish an element of the offense.
              (3) Intoxication does not, in itself, constitute a physical
              or mental disease, disorder, or defect within the meaning
              of section 704-400.
              (4) Intoxication that is:
                    (a) Not self-induced; or
                    (b) Pathological,
              is a defense if by reason of the intoxication the defendant
              at the time of the defendant's conduct lacks substantial
              capacity either to appreciate its wrongfulness or to
              conform the defendant's conduct to the requirements of law.
              (5) In this section:
              “Intoxication” means a disturbance of mental or physical
              capacities resulting from the introduction of substances
              into the body.
              “Pathological intoxication” means intoxication grossly
              excessive in degree, given the amount of the intoxicant, to
              which the defendant does not know the defendant is
              susceptible and which results from a physical abnormality
              of the defendant.
              “Self-induced intoxication” means intoxication caused by
              substances which the defendant knowingly introduces into
              the defendant's body, the tendency of which to cause
              intoxication the defendant knows or ought to know, unless
              the defendant introduces them pursuant to medical advice or
              under such circumstances as would afford a defense to a
              charge of a penal offense.


                                        4
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


            evidence in support of his defense, and undermining the
            jury’s exclusive task to resolve ultimate issues of fact?

     A defendant in a criminal case has the right to be accorded

“a meaningful opportunity to present a complete defense.”               State

v. Matafeo, 71 Haw. 183, 185, 787 P.2d 671, 672 (1990) (citation

omitted).    “Thus, ‘a defendant has the constitutional right to

present any and all competent evidence in [their] defense.’”

State v. Acker, 133 Hawai‘i 253, 301, 327 P.3d 931, 979 (2014)

(citation omitted).      “[W]here the accused asserts a defense

sanctioned by law to justify or to excuse the criminal conduct

charged, and there is some credible evidence to support it, the

issue is one of fact that must be submitted to the jury,” and it

is reversible error for the court to “reject evidence which, if

admitted, would present an essential factual issue for the trier

of fact.”    State v. Horn, 58 Haw. 252, 255, 566 P.2d 1378, 1380-

81 (1977).

     Abion essentially asserts there was “competent evidence”

presenting an “essential factual issue” regarding “a defense

sanctioned by law . . . to excuse [his] criminal conduct.”               58

Haw. at 255, 566 P.2d at 1380.        The circuit court and ICA ruled,

however, that under the circumstances of this case, there was no

such defense based on HRS § 702-230(1), which provides that

“[s]elf-induced intoxication is prohibited as a defense to any




                                      5
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


offense[.]”   They so ruled based on their interpretation of this

court’s decision in Young, 93 Hawaiʻi 224, 999 P.2d 230.

     As explained below, however, Young did not consider or

decide whether HRS § 702-230(1) prohibits a defendant from

presenting evidence of a permanent mental illness caused by

substance use as relevant to a HRS § 704-400 lack of penal

responsibility defense.   We now hold that, based on the language

and legislative history of HRS § 702-230, the self-induced

intoxication exception of HRS § 702-230(1) applies only when a

defendant is under the temporary influence of voluntarily

ingested substances at the time of an act.

     Hence, Dr. Blinder would have presented “competent

evidence” on an “essential factual issue” regarding “a defense

sanctioned by law . . . to excuse [Abion’s] criminal conduct.”

Thus, the circuit court “reject[ed] evidence which, if admitted,

would [have] present[ed] an essential factual issue for the

trier of fact” and violated Abion’s due process right to present

a complete defense by precluding Dr. Blinder from testifying at

trial.   Horn, 58 Haw. at 255, 566 P.2d at 1381.

     We therefore vacate the ICA’s April 14, 2020 judgment on

appeal, which affirmed the circuit court’s June 13, 2018

judgment of conviction and sentence and July 26, 2018

stipulation and order to amend judgment of conviction, and we




                                  6
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


remand this matter to the circuit court for further proceedings

consistent with this opinion.

                                 II.   Background

A.      Circuit court proceedings

        On January 13, 2016, Abion was charged with assault second

in violation of HRS § 707-711(1)(a) and/or (b) and/or (d).4

        1.    Abion’s motion for HRS § 704-404 examination

        On March 8, 2016, Abion filed a motion for a HRS § 704-4045

examination to determine whether he was fit to proceed and

whether he was suffering from a physical or mental disease,

defect, or disorder at the time of the alleged offense.            Three

medical examiners concluded that Abion was fit to stand trial.

Two of the examiners determined that Abion’s cognitive and

volitional capacities were “not substantially impaired because

of a major mental illness.”

        One examiner, Dr. Blinder, diagnosed Abion with

“[m]ethamphetamine psychosis,” and noted that “protracted use of

methamphetamines causes permanent brain damage at a cellular

level, its effects apparent long after an individual has been

free of the drug.”       Dr. Blinder’s report also noted Abion “was

not using methamphetamines on the day of his offense or several



4       See supra note 1 for relevant language of HRS § 707-711.
5       See supra note 2 for the language of HRS § 704-400.



                                        7
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


days preceding,” but that “[a]bsent his paranoid psychosis Mr.

Abion would never have attacked a woman with whom he had no

quarrel, and absent past use of methamphetamines he would never

have had an amphetamine psychosis[.]”              Dr. Blinder opined that

Abion may be entitled to a mental defense because his “commerce

with reality was hugely impaired at the time of his assaultive

conduct[.]”

        2.    State’s motion for inadmissibility of
              HRS § 704-400 defense

        On September 22, 2017, the State filed a motion for

inadmissibility of HRS § 704-400 defense, asking the circuit

court to hold that Abion “may not elicit testimony from Dr.

Blinder regarding a ‘704’ defense.”           The State expected Dr.

Blinder to testify that Abion’s conduct was the result of

methamphetamine psychosis, and it argued that “[i]ntoxication

does not, in itself, constitute a physical or mental disease,

disorder, or defect,” citing HRS § 702-230.              Therefore, the

State contended that the circuit court should find Dr. Blinder’s

testimony irrelevant pursuant to Hawai‘i Rules of Evidence

(“HRE”) Rule 104 (1984).6


6       HRE Rule 104 provides, in relevant part:

              (a) Questions of admissibility generally. Preliminary
              questions concerning the qualification of a person to be a
              witness, the existence of a privilege, or the admissibility
              of evidence shall be determined by the court, subject to
              the provisions of subsection (b). In making its
                                                               (continued . . .)


                                        8
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


        On October 6, 2017, an evidentiary hearing was held on the

State’s motion for inadmissibility.7           The State called Dr.

Blinder as a witness, who testified as follows.

        Dr. Blinder had diagnosed Abion with methamphetamine

psychosis.      Methamphetamine is capable of “caus[ing] structural

changes in the brain” “powerful enough to render somebody

periodically psychotic.”         “[T]hese changes in the brain are

permanent long after [a person has] given up methamphetamines,”

and the person may “continue to have paranoid thoughts . . .

[and] be susceptible to auditory hallucinations.”              However, not

everyone experiences these effects from long-term

methamphetamine use.        Dr. Blinder explained that methamphetamine

use may also cause people with a genetic predisposition for

schizophrenia to develop symptoms that would not otherwise have

manifested:

              A.    So -- so let’s say you have a genetic endowment of
              some sort of the genes that contribute to the outbreak of
              schizophrenia, you don’t have nine or ten, you just have
              three or four, you can probably sail through life and never
              exhibit any psychotic symptoms. You’re okay. But if you
              use methamphetamines, you don’t need the whole nine genetic
              endowments to develop the psychoses. It will eliminate
              this genetic predisposition that, absent the
              methamphetamines, you never would have known about.


              determination the court is not bound by the rules of
              evidence except those with respect to privileges.

              (b) Relevancy conditioned on fact. When the relevancy of
              evidence depends upon the fulfillment of a condition of
              fact, the court shall admit it upon, or subject to, the
              introduction of evidence sufficient to support a finding of
              the fulfillment of the condition.
7       The Honorable Richard T. Bissen presided.


                                        9
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



However, “people with an absolutely clean genetic makeup can

[also] develop methamphetamine psychoses[.]”

       Dr. Blinder determined that “to a reasonable degree of

medical probability, [Abion] would not have had [] psychos[i]s

absent his use of methamphetamine.”    Abion also told him that he

had “an auntie who spent a lot of time in a mental hospital,”

which meant “in [Abion’s] genetic pool there’s something

floating in there that he’d be better off if he didn’t carry

it.”    In Dr. Blinder’s opinion, the incident between Abion and

Visaya probably would not have happened absent Abion’s long-term

methamphetamine use.

       On cross-examination, Dr. Blinder affirmed his opinion that

Abion may carry a genetic predisposition for psychosis that was

activated by prolonged methamphetamine use.     As far as Dr.

Blinder could tell, Abion was not under the influence of

methamphetamine during the incident with Visaya, but “rather was

suffering from its permanent or long-term effects.”

       Before redirect, the circuit court asked Dr. Blinder how

the aunt who had spent time in a mental hospital was related to

Abion, because “In Hawaii everybody calls everybody auntie.”

Dr. Blinder testified that he did not determine how Abion’s aunt

was related to him, and “if it’s not a blood relative, then it’s




                                 10
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


totally irrelevant.”     However, whether or not Abion’s aunt was a

blood relative did not change Dr. Blinder’s opinion:

          THE WITNESS: It doesn’t change it, it just pulls out from
          under my conclusions one of its bases, so it makes me less
          confident that this man is carrying some sort of low grade
          genetic endowment that predisposes him for psychoses. It
          shifts all of the responsibility onto the methamphetamine,
          since I have indicated earlier, there are some unlucky
          people with no genetic predisposition, they use these
          drugs, and that’s enough to send them into a mental
          hospital.

    On November 11, 2017, the circuit court issued its findings

of fact, conclusions of law, and order granting the State’s

motion for inadmissibility (“order granting motion for

inadmissibility”).     The circuit court’s order included the

following conclusions of law (“COLs”):

          1. Preliminary questions concerning the admissibility of
          evidence shall be determined by the court. H.R.E. 104(a).
          2. Intoxication does not, in itself, constitute a physical
          or mental disease, disorder, or defect within the meaning
          of HRS Section 704-400. H.R.S. 702-230(3).
          3. Intoxication is not a defense to any offense, unless
          specifically provided for in H.R.S. § 702-230.
          4. A drug-induced or exacerbated mental illness does not
          constitute a defense. State v. Young, 93 Hawai‘i 224, 232,
          999 P.2d 230, 238 (2000).
          5. Dr. Blinder’s testimony that Defendant was suffering
          from a psychosis caused by long-standing drug abuse does
          not constitute a defense.
          6. Further, Defendant cannot now benefit from long-term
          drug abuse by asserting that the voluntary damage he did to
          his body now constitutes a defense.
          7. Therefore, Dr. Blinder’s testimony is not relevant
          pursuant to H.R.E. 104, and shall not be admissible at
          trial.

The order stated that the “State’s Motion for Finding of

Inadmissibility of HRS 704-400 Defense is granted.”




                                   11
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


    3.    Abion’s notice of intent and the State’s motion
          in limine

    On February 28, 2018, Abion filed a notice of intent to

rely on an HRS chapter 704 defense and call Dr. Blinder to

testify (“notice of intent”).      On March 1, 2018, the State filed

its motion in limine no. 2 to preclude Abion from introducing

evidence inconsistent with the circuit court’s order granting

motion for inadmissibility.

    On March 2, 2018, a hearing was held on the State’s motion

in limine no. 2.   Defense counsel acknowledged that the court

“already made a decision” regarding Dr. Blinder’s testimony, but

explained that the notice of intent was filed “to make the

record clear that this is a defense that I think should be

available.”

    The circuit court granted the State’s motion in limine and

denied Abion’s notice of intent.        The circuit court stated:

          [THE COURT:] What I’m precluding is Dr. Blinder from coming
          in and testifying, because we already had a full-blown
          hearing on this back in November, that it doesn’t offer any
          -- any scientific explanation to -- to amount to a defense.
          It was, as far as all the parties agreed, or the facts came
          out to the examiners, this was voluntary intoxication on
          the part of the defendant, and that is not a
          defense . . . .
                So this case will not include Dr. Blinder, at least
          not as to testifying to Mr. Abion being under a self-
          induced methamphetamine condition . . . .
                So I don’t feel there’s any prejudice to the defense
          in this case because they’re not precluded from presenting
          their defense, they’re just precluded from calling Dr.
          Blinder [from] coming in and calling it a mental defense,
          because that, I find, it’s not.
                So the Court -- I suppose I’m granting the State’s
          motion in limine number two, I’m denying the Defense notice
          [of] intent to call Dr. Blinder to testify, and we’ll leave
          it at that.


                                   12
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



Thus, the circuit court precluded the defendant from calling Dr.

Blinder as a witness.

        4.   Jury trial

        Abion’s jury trial commenced on March 19, 2018.8         Only the

State called witnesses; Abion did not call any witnesses and did

not testify.

              a.   Witness testimony

                   i.    Alana Kahai

        Alana Kahai (“Kahai”) testified as follows.

        On January 11, 2016, Kahai and her fiancé, Haumanu Tuuafu

(“Tuuafu”), went to the Waiehu Shell gas station.            They parked

the car at the front of the store, and Tuuafu went into the

store while Kahai waited in the car.         Kahai saw Visaya cleaning

an oil spill by the gas pumps.         Tuuafu came out of the store,

and as they were leaving, Kahai saw Visaya talking to someone

near the corner of the gas station.         Kahai could not see who she

was talking to.         As Visaya started to go into the alley next to

the store, a man struck her from behind with a hammer, and she

fell backward.       The man then put his backpack on his chest, put

his right hand with the hammer into the backpack, and started to




8     The transcript of proceedings initially indicate that trial was held on
October 19 and October 20, 2018. However, the remainder of the transcripts
and the parties indicate the trial occurred on March 19 and March 20, 2018.


                                       13
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


walk toward their car.     At trial, Kahai identified the man as

Abion.

       Kahai jumped out of the car, went into the store to get

Visaya’s coworker, and called 911.      While calling 911, Kahai

observed the direction Abion left and told the police where he

was going.     Abion seemed calm as he walked away.

                 ii.   Haumanu Tuuafu

       Tuuafu testified as follows.

       On January 11, 2016, Tuuafu and Kahai went to the gas

station, and Tuuafu went into the store while Kahai waited in

the car.     As he pulled out of the parking stall, Tuuafu saw a

woman employee.     The woman went into the alley next to the

store, and Tuuafu saw a man reach into his bag, grab a hammer,

and hit the woman on the head from behind.      At trial, Tuuafu

identified that man as Abion.     After Abion hit the woman, he put

the hammer back in the bag and walked toward the road.

       On cross-examination, Tuuafu testified that after striking

the employee, Abion walked “casually walked” away and did not

run.     Tuuafu gave a statement to the police and said that he had

seen Abion “at the parking lot from time to time,” and that he

had seen Abion sleep at the gas station.

                 iii. Temehane Visaya

       Visaya testified as follows.




                                  14
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


    On January 11, 2016, Visaya was an employee at the Waiehu

Shell gas station.   On that day, as she cleaned an oil spill by

the gas pumps, Visaya saw someone on the sidewalk at the side of

the building lying on his back and talking to himself.      At

trial, Visaya identified the person she saw as Abion.      Visaya

had seen Abion at the gas station before “[t]wo to three times a

day.”

    Visaya swept cat litter onto the oil spill about three or

four feet away from where Abion lay.     She then asked Abion to

leave, but he did not respond.    Visaya walked toward the alley

next to the store to wash the broom and dustpan.      After entering

the alley, the next thing Visaya remembered was her legs

buckling and that she could not breathe.     Visaya remembered

waking up on the ground in the alley, seeing police, and being

put into an ambulance.   Visaya could not remember what happened

at the hospital.

               iv.   Officer Charles Taua

    Officer Taua testified as follows.

    On January 11, 2016, Officer Taua was dispatched to the

Waiehu Shell gas station.   Officer Taua was given a description

of the alleged offender, and he saw someone matching that

description about a quarter of a mile away from the gas station.

At trial, Officer Taua identified the person he saw as Abion.




                                 15
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


    Officer Taua stopped Abion and explained that someone had

reported that a man matching his description had struck Visaya

with a hammer.   Abion said that he had done it and that the

hammer was in his backpack.    Officer Taua read Abion his Miranda

rights, and Abion gave a statement saying he hit “the lady” with

a hammer.   When asked at trial if he recalled if Abion said

Visaya threw dust on him, Officer Taua remembered that Abion had

said something to the effect of “she did it first,” but he was

“confused on what exactly he was referring to.”      Abion was

“cooperative,” but also “animated.”    He did not appear confused

or incoherent.   Officer Taua asked for Abion’s consent to search

his backpack, which Abion granted.    There was a hammer inside

the backpack.

    On cross-examination, Officer Taua testified that when he

approached Abion, Abion was not running and did not attempt to

hide.   Abion did not hide that he had a hammer and did not

hesitate in providing a statement.    Abion told Officer Taua that

the woman at the gas station had swept dust into his face and

that she had hit him first.    Abion did not appear to have any

guilt or regrets.   When asked if Abion appeared to be

intoxicated or experiencing withdrawal from drugs or alcohol,

Officer Taua said he was not sure, but Abion was “really

animated” and may have acted “passive” “at times.”




                                 16
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


    Officer Taua prepared an inmate suicide screening report

for Abion at around 1:30 p.m. on January 11, 2016.      Officer

Taua’s report noted that Abion displayed “bizarre behavior,”

that he heard voices and saw visions, and was “unusually

suspicious.”   The report did not indicate that Abion appeared

intoxicated or was experiencing drug or alcohol withdrawal.

               v.   Dr. Beth Jarrett

    Dr. Beth Jarrett (“Dr. Jarrett”) testified as follows.

    Dr. Jarrett was a general surgeon at the Maui Memorial

Medical Center who treated Visaya on January 11, 2016.      Visaya

had a laceration on her head, and Dr. Jarrett determined that

she had “a couple fractures” and “a hematoma to the skin and

soft tissues of the fracture.”    Dr. Jarrett opined that a strike

to the head with a hammer could cause a substantial risk of

death “especially if the brain is injured,” could cause serious

permanent disfigurement, and could cause protractive loss or

impairment of the brain.

          b.   Jury instructions and closing arguments

    Despite pretrial rulings precluding Dr. Blinder's testimony

and disallowing “a mental defense,” the circuit court instructed

the jury not only on self-defense, but also on the “affirmative




                                 17
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


defense of physical or mental disease, disorder, or defect,

excluding criminal responsibility.”9

        In closing, defense counsel argued that Abion was unable to

conform his actions to societal norms, as indicated by testimony

that he was talking and laughing to himself despite Officer

Taua’s report indicating that he was not intoxicated.

              c.   Jury verdict and sentencing

        On March 20, 2018, the jury found Abion guilty of assault

second.

        On June 13, 2018, the circuit court entered its judgment of

conviction and sentence.       Abion was sentenced to five years

imprisonment.10      Abion appealed the June 13, 2018 judgment.

B.      ICA proceedings

        1.    Abion’s arguments

        Abion raised a single point of error: “the circuit court

erred in preventing [him] from using Dr. Blinder to explain to

the jury [he] was suffering from a physical or mental disease,

disorder, or defect.”




9      As discussed, evidence had been received regarding Abion actions and
statements. We do not address whether the circuit court’s ruling allowing
the defense, but not Dr. Blinder’s testimony, is consistent with the circuit
court’s mistaken but apparent ruling that there was no factual issue that
Abion’s psychosis was caused by the self-induced intoxication that precluded
a HRS § 704-400 defense based on HRS § 702-230(1) as construed by Young.
10    Abion was also assessed a Crime Victim Compensation Fee of $105 and an
Internet Crimes Against Children Fee of $100.


                                     18
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     Abion argued the circuit court violated his constitutional

right to present a complete defense, citing State v. Tetu, 139

Hawai‘i 207, 225, 386 P.3d 844, 862 (2016).     Abion contended he

had a right to present Dr. Blinder’s testimony to the jury in

support of his insanity defense, and that while the prosecution

could attempt to rebut his defense by arguing his psychosis was

caused by intoxication, the circuit court could not preclude Dr.

Blinder’s testimony.

     Abion asserted that in his case, Dr. Blinder’s testimony

that he had a genetic predisposition for psychosis showed that

he suffered from a preexisting condition aggravated by drug use,

which was “defensible under HRS § 704-400.”     Abion argued the

circuit court’s reliance on Young was misplaced because a drug-

exacerbated mental illness was not at issue in Young.      Abion

also argued the HRS § 702-230(3) exception “arises only when the

[mental] disturbance is directly caused by ‘intoxication . . .

in itself.’”

     In a footnote, Abion asserted that “[a]ny reliance on Young

is perilous at this point” because in State v. Eager, 140 Hawai‘i

167, 177, 398 P.3d 756, 766 (2017), this court held that “juries

must reconcile evidence of a physical or mental disease,

disorder, or defect with evidence of intoxication to determine

if ‘the mental disturbance would excuse the defendant’s criminal

conduct absent the influence of the intoxicant.’”      Abion


                                 19
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


contended that Eager had “implicitly overruled Young[.]”

Therefore, Abion argued the circuit court’s judgment must be

vacated and his case remanded for new trial.

    2.      The State’s arguments

    The State argued that even though the circuit court did not

allow Dr. Blinder to testify, Abion had not been precluded from

presenting other evidence in support of his HRS § 704-400

defense.    The State likened this case to Young and maintained

that the 1986 amendment to HRS § 702-230 “specifically precluded

self-induced intoxication as a defense, subject to certain

exceptions” for the purpose of “hold[ing] persons acting under

self-induced intoxication ultimately responsible for their

actions.”

    The State distinguished this case from Eager, where the

defendant had not taken his prescribed medication and had tested

positive for marijuana, and “the trial court did not distinguish

the effects of medication withdrawal from the effects of

marijuana consumption.”    In comparison, Dr. Blinder testified

that Abion had a genetic predisposition for psychosis that would

not have manifested absent drug use, not that Abion had a “pre-

existing mental disease, disorder, or defect[.]”      Therefore,

there was no question of fact raised as to whether Abion’s

mental disturbance would excuse his conduct absent drug use.




                                    20
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


    3.    Memorandum opinion

    On February 28, 2020, the ICA issued its memorandum opinion

affirming Abion’s conviction.    State v. Abion, CAAP-XX-XXXXXXX

(App. Feb. 28, 2020) (mem.).

    The ICA found no merit in Abion’s argument that his genetic

predisposition for psychosis was a “preexisting condition” and a

defense under HRS § 704-400.    Abion, mem. op. at 12.      The ICA

determined that there was no support for Dr. Blinder’s

conclusion that Abion had a genetic predisposition for psychosis

because he had not determined whether Abion’s aunt, who had

spent time in a mental hospital, was a blood relative.       Id.

Even if Abion had a genetic predisposition for psychosis, Dr.

Blinder testified that Abion’s psychosis would not have

manifested absent long-term methamphetamine use.      Id.   The ICA

ruled Dr. Blinder’s testimony established that Abion suffered

from “drug-induced psychosis,” which was not a defense under

Young.   Abion, mem. op. at 12-13.

    The ICA held the circuit court erred to the extent its COL

4 cited Young for the proposition that a drug-exacerbated mental

illness does not constitute a defense because that issue was not

addressed in Young.   Id.   The ICA, however, held that this error

was harmless because Dr. Blinder’s testimony did not establish

that Abion suffered from a drug-exacerbated mental illness.           Id.




                                 21
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     The ICA then addressed Abion’s argument that Eager

“implicitly overruled Young.”      Abion, mem. op. at 14.     The ICA

determined that Eager was distinguishable from this case and

Young because “Eager presented a case where there was no

evidence or finding in the bench trial that substance abuse

caused the defendant’s mental disease, disorder, or defect.”

Abion, mem. op. at 15.    By comparison, “Dr. Blinder’s testimony

provided that Abion’s psychosis was caused by his

methamphetamine use[.]”    Id.    Similarly, in Young, “the trial

court concluded that the defendant’s mental illness was caused

by the use of intoxicants.”      Id.     Therefore, the ICA held that

Eager did not overrule Young.      Id.

     On April 14, 2020, the ICA filed its judgment on appeal

affirming the circuit court’s June 13, 2018 judgment of

conviction and sentence and July 26, 2018 stipulation and order

to amended judgment of conviction and sentence.

C.   Application for certiorari

     Abion maintains the circuit court’s exclusion of his only

witness violated his due process right to present evidence in

support of his defense and undermined the jury’s exclusive task

to resolve ultimate issues of fact.         Citing Horn, 58 Haw. at

255, 566 P.2d at 1380, Abion asserts that when “the accused

asserts a defense sanctioned by law to justify or excuse the

criminal conduct charged, and there is some credible evidence to


                                   22
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


support it, the issue is one of fact that must be submitted to

the jury,” and that it is reversible error for the court to

“reject evidence which, if admitted, would present an essential

factual issue for the trier of fact.”

     Abion asserts that this court did not expand the self-

induced intoxication exception to include “preexisting mental

illnesses aggravated by drug abuse” in Young.     Furthermore, he

contends that the jury “determines if the defendant’s physical

or mental condition was the result of intoxication,” and that by

preventing his only witness from testifying at trial, the ICA

“usurped the jury’s constitutional role to determine ultimate

issues of fact.”

     Abion also contends the self-induced intoxication exception

“should be limited to temporary conditions that arise while a

person is under the influence of an intoxicant,” and that the

legislative history of HRS § 702-230(3) cited in Young “suggests

an exception only for those who commit offenses while under the

influence of an intoxicant.”

                      III. Standard of Review

A.   Statutory interpretation

     The interpretation of a statute is a question of law that

this court reviews de novo.     State v. Arceo, 84 Hawaiʻi 1, 10,

928 P.2d 843, 852 (1996).     When construing a statute, our

foremost obligation is to ascertain and give effect to the


                                  23
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


intention of the legislature, which is to be obtained primarily

from the language contained in the statute itself.      And we must

read statutory language in the context of the entire statute and

construe it in a manner consistent with its purpose.

State v. Ruggiero, 114 Hawaiʻi 227, 231, 160 P.3d 703, 707

(2007) (citation omitted).

B.   Right to present a complete defense

     “Central to the protections of due process is the right to

be accorded ‘a meaningful opportunity to present a complete

defense.’”    Matafeo, 71 Haw. at 185, 787 P.2d at 672 (quoting

California v. Trombetta, 467 U.S. 479, 485 (1984)).      “Thus, ‘a

defendant has the constitutional right to present any and all

competent evidence in [their] defense.’”     State v. Acker, 133

Hawai‘i 253, 301, 327 P.3d 931, 979 (2014) (quoting State v.

Kassebeer, 118 Hawai‘i 493, 514, 193 P.3d 409, 430 (2008)).

“Nevertheless, a defendant’s right to present relevant evidence

is not without limitation and may, in appropriate cases, bow to

accommodate other legitimate interests in the criminal trial

process.”    Kassebeer, 118 Hawai‘i at 514, 193 P.3d at 430

(citations omitted).




                                 24
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


                             IV.   Discussion

A.   Young has been misconstrued and the self-induced
     intoxication exception of HRS § 702-230(1) applies only
     when a defendant is temporarily under the influence of a
     voluntarily ingested substance

     We first provide context to our discussion.             As we recently

explained in State v. Glenn, 148 Hawaiʻi 112, 468 P.3d 126

(2020):

           In order to commit a crime, a defendant must be capable of
           intending to act wrongfully. The bedrock principle that a
           crime requires a wrongful intent “is as universal and
           persistent in mature systems of law as belief in freedom of
           the human will and a consequent ability and duty of the
           normal individual to choose between good and
           evil.” Morissette v. United States, 342 U.S. 246, 250, 72
           S.Ct. 240, 96 L.Ed. 288 (1952). For this reason, if a
           mental illness or impairment results in a defendant lacking
           substantial capacity to appreciate the wrongfulness of
           their conduct or to conform their conduct to the law, then
           the defendant cannot be held criminally responsible. Hawaiʻi
           Revised Statutes (HRS) § 704-400 (2019).[11]

148 Hawaiʻi at 115, 468 P.3d at 129 (footnote omitted).12

     As we noted in Young, however, in 1986, the legislature


11   See supra note 1.
12   In Glenn, we noted and prospectively held as follows:

           Lack of penal responsibility is not merely a statutory
           affirmative defense; it reflects a precept that is
           fundamental to due process under the Hawaiʻi Constitution:
           “A defendant who, due to mental illness, lacks sufficient
           mental capacity to be held morally responsible for his
           actions cannot be found guilty of a crime.” Kahler v.
           Kansas, ––– U.S. ––––, 140 S. Ct. 1021, 1039, 206 L.Ed.2d
           312 (2020) (Breyer, J., dissenting). Accordingly, we
           prospectively hold that once the court receives notice. . .
           that a defendant's penal responsibility is an issue in the
           case, the circuit court must advise a defendant of the
           penal-responsibility defense and obtain a knowing waiver of
           the defense. Cf. Tachibana v. State, 79 Hawaiʻi 226, 236,
           900 P.2d 1293, 1303 (1995).

                                                             (continued . . .)


                                    25
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


added subsection (1) to HRS § 702-230 to prohibit “self-induced

intoxication” as a defense to penal responsibility, except in

limited circumstances.      93 Hawaiʻi at 232, 999 P.2d at 238.

Thus, HRS § 702-230 now provides as follows, with relevant

portions underlined:

           (1) Self-induced intoxication is prohibited as a defense to
           any offense, except as specifically provided in this
           section.
           (2) Evidence of the nonself-induced or pathological
           intoxication of the defendant shall be admissible to prove
           or negative . . . the state of mind sufficient to establish
           an element of the offense. Evidence of self-induced
           intoxication of the defendant is admissible to . . . prove
           state of mind sufficient to establish an element of an
           offense. Evidence of self-induced intoxication of the
           defendant is not admissible to negative the state of mind
           sufficient to establish an element of the offense.
           (3) Intoxication does not, in itself, constitute a physical
           or mental disease, disorder, or defect within the meaning
           of section 704-400.
           (4) Intoxication that is:
                 (a) Not self-induced; or
                 (b) Pathological,
           is a defense if by reason of the intoxication the defendant
           at the time of the defendant’s conduct lacks substantial
           capacity either to appreciate its wrongfulness or to
           conform the defendant’s conduct to the requirements of law.
           (5) In this section:
           “Intoxication” means a disturbance of mental or physical
           capacities resulting from the introduction of substances
           into the body.
           “Pathological intoxication” means intoxication grossly
           excessive in degree, given the amount of the intoxicant, to
           which the defendant does not know the defendant is
           susceptible and which results from a physical abnormality
           of the defendant.
           “Self-induced intoxication” means intoxication caused by
           substances which the defendant knowingly introduces into
           the defendant’s body, the tendency of which to cause
           intoxication the defendant knows or ought to know, unless
           the defendant introduces them pursuant to medical advice or
           under such circumstances as would afford a defense to a
           charge of a penal offense.



148 Hawaiʻi at 116, 468 P.3d at 130. Glenn’s prospective holding does not
apply to Abion’s case. In any event, the jury in Abion’s case was given a
lack of penal responsibility instruction.



                                     26
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     According to the State, Young held that permanent mental

illness attributable to substance use precludes an HRS § 704-400

defense due to the self-induced intoxication exception of HRS

§ 702-230.   Abion contends that such an “expansive reading of

the self-induced intoxication exception in Young should be

abandoned” and the “intoxication exception to the insanity

defense should be limited to temporary conditions that arise

while a person is under the influence of an intoxicant.”           The

circuit court and the ICA agreed with the State.

     The circuit court and the ICA misinterpreted Young.           In

Young, we did reject the assertion that “a drug-induced or

exacerbated mental illness, in and of itself, constitutes a

criminal defense as a matter of law[,]” and we stated:

          In 1986, the legislature added subsection (1) to HRS § 702–
          230, specifically prohibiting self-induced intoxication as
          a defense except in limited circumstances. 1986 Haw. Sess.
          L. Act 325, § 2 at 687–88. The conference committee stated
          that it “believes that when a person chooses to drink, that
          person should remain ultimately responsible for [their]
          actions.” Conf. Comm. Rep. No. 36, in 1986 House Journal,
          at 928. HRS § 702–230(3) provides that intoxication alone
          cannot negate penal responsibility under HRS § 704–400. To
          adopt the rule suggested by Young would be contrary to this
          statutory scheme. If an intoxicated person cannot escape
          ultimate responsibility for his actions, neither should a
          defendant who chronically engages in substance abuse. Only
          in the instance when the intoxication causes the person to
          lack the ability to form the requisite state of mind is
          intoxication a defense. The same is also true of someone
          with a drug-induced mental illness.

93 Hawai‘i at 232, 999 P.2d at 238.

     Young must, however, be construed in light of its

circumstances and factual findings.       In Young, the defendant was



                                   27
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


convicted of second-degree murder after repeatedly striking a

Burger King employee in the head with a hammer after another

employee had declined his request for some money.            93 Hawaiʻi at

227, 230, 999 P.2d at 233, 236.        Unlike this case, all three

mental health doctors appointed to examine Young actually

testified at the bench trial.        Although the trial court found

that psychosis caused by drugs can last for months after drug

use has stopped, it also specifically found that Young drank

twelve beers and smoked up to three marijuana joints daily, and

also used other illegal drugs in the weeks leading up to the

offense.   93 Hawaiʻi at 230, 999 P.2d at 236.13

     Also, Young argued that he suffered brain damage during a

1997 fight and that this brain damage constituted a physical

(not mental) disease entitling him to a § 704-400(1) defense.

Young, 93 Hawaiʻi at 232, 999 P.2d at 238.          The trial court found

that Young did not suffer brain damage and his neurological

functioning was not impaired as a result of the 1997 fight.               Id.

We also stated, “[t]he issue of a preexisting mental illness

that is aggravated by drug abuse is not presented in this case.”

99 Hawaii at 232, 999 P.2d at 238.         In addition, Young also did

not address whether a defendant suffering from a permanent

mental impairment caused by substance abuse but not under the


13    The trial court also found that Young was not schizophrenic.   93 Hawaiʻi
at 230, 999 P.2d at 236.


                                     28
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


temporary influence of a voluntarily ingested substance at the

time of an offense is subject to the self-induced intoxication

exception of HRS § 702-230.

       Thus, in Young, whether a permanent mental illness caused

by substance use was precluded by the self-induced intoxication

exception was not at issue.        Rather, Young applied the self-

induced intoxication exception to an offense committed by a

defendant who, at the time of the offense, was temporarily under

the influence of voluntarily ingested substances.            Young

therefore involved a temporary impairment resulting from

voluntary intoxication.       Young did not address whether a

defendant suffering from a permanent mental impairment caused by

substance abuse is subject to the self-induced intoxication

exception of HRS § 702-230.14

       Also, it is the language of HRS § 702-230 that controls.

The statute indicates that the self-induced intoxication

exception applies only when a defendant is under the temporary

influence of voluntarily ingested substances at the time of an

act.    HRS § 702-230(5) defines “intoxication” as “a disturbance

of mental or physical capacities resulting from the introduction

of substances into the body.”        (Emphasis added.)      It further

defines “self-induced intoxication” as “intoxication caused by


14    Thus, contrary to Abion’s contention, Eager, 140 Hawaiʻi 167, 398 P.3d
756, did not implicitly overrule Young.



                                      29
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


substances which the defendant knowingly introduces into the

defendant’s body, the tendency of which to cause intoxication

the defendant knows or ought to know.”15         Also, the references to

“the amount of the substance” in the definition of “pathological

intoxication,” as “intoxication grossly excessive in degree,

given the amount of the intoxicant, to which the defendant does

not know the defendant is susceptible and which results from a

physical abnormality of the defendant[]” further evinces that

“intoxication” and “self-induced intoxication” mean a

defendant’s temporary intoxicated state after voluntary

ingestion.

     Thus, as we stated in Eager, “the purpose of HRS § 702-230

‘is to prevent defendants who willingly become intoxicated and

then commit crimes from using self-induced intoxication as a

defense.’”    140 Hawaiʻi at 175, 398 P.3d at 764 (citing State v.

Souza, 72 Haw. 246, 248, 813 P.2d 1384, 1386 (1991)).            The self-

induced intoxication exception only applies when a defendant is

under the temporary influence of voluntarily ingested substances

at the time of an act.




15    If “self-induced intoxication” includes permanent mental impairment
caused by ingestion of substances, then whether Abion knew or ought to have
known that his methamphetamine use could cause permanent psychosis would also
become an issue. But, as explained, “self-induced intoxication” does not
include permanent mental impairment caused by ingestion of substances.




                                     30
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     If HRS § 702-230(1) is ambiguous, its legislative history

establishes that the self-induced intoxication exception was

intended to apply only when a defendant, at the time of an

offense, is temporarily under the influence of voluntarily

ingested substances.    Through enacting the self-induced

intoxication exception, the legislature intended to make it

clear that “when a person chooses to drink, that person should

remain ultimately responsible for [their] actions.”      Young, 93

Hawai‘i at 232, 999 P.2d at 238 (quoting Conf. Comm. Rep. No. 36,

in 1986 House Journal, at 928).     The legislative history also

explicitly states that “criminal acts committed while a person

is voluntarily intoxicated should not be excused by the

application of a defense which would negate the offender’s state

of mind.”    Conf. Com. Rep. No. 30-86, in 1986 Senate Journal, at

736 (emphasis added).

     Hence, we now hold that the self-induced intoxication

exception of HRS § 702-230(1) only applies to acts committed

while a person is temporarily under the influence of voluntarily

ingested substances.

     Our holding is consistent with the approach of other

states.     A majority of jurisdictions hold that a lack of penal

responsibility defense may be available to defendants suffering

from permanent or “settled insanity” as a result of voluntary

intoxication.    See 21 Am. Jur. 2d. Criminal Law § 48 (2020)


                                  31
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


(describing common law “settled insanity” exception to general

prohibition against voluntary intoxication as a defense); R. W.

Gascoyne, Annotation, Modern Status of the Rules as to Voluntary

Intoxication as Defense to Criminal Charge, 8 A.L.R.3d 1238

(originally published 1966).    Among those jurisdictions, some

have also clearly held, as we do today, that while permanent

mental impairment resulting from voluntary intoxication may be a

defense, temporary impairment resulting from voluntary

intoxication is not.   See Morgan v. Commonwealth, 464 S.E.2d

899, 903 (Va. Ct. App. 2007) (holding that voluntary

intoxication is not a defense unless it produces “permanent

insanity”); McNeil v. United States, 933 A.2d 354, 369 (App.

D.C. 2007).

     Thus, the circuit court and the ICA erred in precluding Dr.

Blinder’s testimony based on the self-induced intoxication

exception of HRS § 702-230.

B.   Abion’s constitutional right to present a complete defense
     was violated

     Under the Hawai‘i Constitution, “[c]entral to the

protections of due process is the right to be accorded ‘a

meaningful opportunity to present a complete defense.’”

Matafeo, 71 Haw. at 185, 787 P.2d at 672 (quoting Trombetta, 467

U.S. at 485).   “Thus, ‘a defendant has the constitutional right

to present any and all competent evidence in [their] defense.’”



                                 32
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


Acker, 133 Hawai‘i at 301, 327 P.3d at 979 (quoting Kassebeer,

118 Hawai‘i at 514, 193 P.3d at 430).       “[W]here the accused

asserts a defense sanctioned by law to justify or to excuse the

criminal conduct charged, and there is some credible evidence to

support it, the issue is one of fact that must be submitted to

the jury.”   Horn, 58 Haw. at 255, 566 P.2d at 1380.

     The right to present a complete defense is also a federal

constitutional right.    As stated by the Tenth Circuit Court of

Appeals in Ellis v. Mullin, 326 F.3d 1122, 1128 (10th Cir. 2002)

(holding that exclusion of pretrial psychiatric report

diagnosing defendant as chronic schizophrenic violated

petitioner’s due process right to present evidence critical to

his defense):

          “[S]tate evidentiary determinations ordinarily do not
          present federal constitutional issues . . . . However, the
          Supreme Court, in, e.g., Chambers v. Mississippi, 410 U.S.
          284, 302, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973), and Green
          v. Georgia, 442 U.S. 95, 97, 99 S.Ct. 2150, 60 L.Ed.2d 738
          (1979) (capital sentencing proceeding), has provided an
          exception, under some circumstances, if a state court
          applies the State’s evidentiary rules unfairly to prevent a
          defendant from presenting evidence that is critical to his
          defense.” Romano, 239 F.3d at 1166. “[T]o determine
          whether a defendant was unconstitutionally denied his or
          her right to present relevant evidence, we must balance the
          importance of the evidence to the defense against the
          interests the state has in excluding the
          evidence.” Richmond v. Embry, 122 F.3d 866, 872 (10th Cir.
          1997). Further:

                [T]o establish a violation of . . . due
                process, a defendant must show a denial of
                fundamental fairness . . . . It is the
                materiality of the excluded evidence to the
                presentation of the defense that determines
                whether a petitioner has been deprived of a
                fundamentally fair trial. Evidence is material
                if its suppression might have affected the



                                   33
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


                 outcome. In other words, material evidence is
                 that which is exculpatory-evidence that if
                 admitted would create reasonable doubt that did
                 not exist without the evidence.

           Richmond, 122 F.3d at 872 (citations and internal quotation
           marks omitted). See also Romano, 239 F.3d at 1168 (“[W]e
           need ask no more than whether the trial court's application
           of this state evidentiary rule excluded critical
           exculpatory evidence.”).

     This court has also recently recognized that defendants

have a right under the Hawai‘i Constitution to assert a lack of

penal responsibility defense.       Glenn, 148 Hawaiʻi at 116, 468

P.3d at 130:

           Lack of penal responsibility is not merely a statutory
           affirmative defense; it reflects a precept that is
           fundamental to due process under the Hawai‘i Constitution:
           “A defendant who, due to mental illness, lacks sufficient
           mental capacity to be held morally responsible for his
           actions cannot be found guilty of a crime.” Kahler v.
           Kansas, ––– U.S. ––––, 140 S. Ct. 1021, 1039, 206 L.Ed.2d
           312 (2020) (Breyer, J., dissenting).

     Abion asserts his right to present a complete defense was

violated when the circuit court precluded any testimony from Dr.

Blinder.   We agree.

     Whether Abion acted during a period of temporary self-

induced intoxication, is, at minimum, disputed.           Officer Taua’s

report and testimony did not indicate that Abion was intoxicated

at the time of the offense.      Dr. Blinder opined that Abion’s

psychosis was activated by methamphetamine use, and that he was

suffering from the “permanent of long-term effects” of

methamphetamine at the time of the offense.          Dr. Blinder’s

psychiatric report noted, however, that Abion “was not using



                                    34
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


methamphetamines on the day of his offense or several days

preceding,” and at the pre-trial hearing he testified that Abion

was not under the influence at the time of the offense “as far

as [he] could tell” based on the reports available to him and

his interview with Abion.

    Also, in his psychiatric evaluation of Abion, Dr. Blinder

opined that Abion may be entitled to a mental defense because

his “commerce with reality was hugely impaired at the time of

his assaultive conduct[.]”    At the pre-trial hearing, Dr.

Blinder also testified that “to a reasonable degree of medical

probability, [Abion] would not have had [] psychoses absent his

use of methamphetamine,” and that he may have had a genetic

predisposition for psychosis that caused him to develop symptoms

that would not otherwise have manifested.     In Dr. Blinder’s

opinion, Abion was not under the influence of methamphetamines

at the time of the offense, but “rather was suffering from its

permanent or long-term effects.”

    Although the circuit court instructed the jury on the HRS

§ 704-400 defense, it precluded Dr. Blinder from testifying at

trial on the grounds that his opinion was irrelevant under

Young, which it construed as holding that a drug-induced mental




                                 35
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


illness is not a defense pursuant to HRS § 702-230.16            However,

as we have held, the self-induced intoxication exception of HRS

§ 702-230(1) only applies to acts committed while a person is

temporarily under the influence of voluntarily ingested

substances.

     Hence, Dr. Blinder would have presented “competent

evidence” on an “essential factual issue” regarding “a defense

sanctioned by law . . . to excuse [Abion’s] criminal conduct.”

Horn, 58 Haw. at 255, 566 P.2d at 1380.          Thus, the circuit court

“reject[ed] evidence which, if admitted, would [have]

present[ed] an essential factual issue for the trier of fact”

and violated Abion’s due process right to present a complete

defense by precluding Dr. Blinder from testifying at trial.              Id.

     Dr. Blinder’s testimony would have aided the jury in

determining whether Abion suffered from a physical or mental

disease, disorder, or defect that caused him to lack the

substantial capacity to appreciate the wrongfulness of his

conduct or conform his conduct to the requirements of law at the

time of the offense under HRS § 704-400.          His testimony would

have also aided the jury in determining whether Abion was under

the influence at the time of the offense.          Therefore, by



16    As discussed in the previous section, Young did not determine whether a
lack of penal responsibility defense is available to a defendant suffering
from a permanent drug-induced mental illness and who was not under the
influence of drugs or alcohol at the time of the offense.


                                     36
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


precluding Dr. Blinder’s testimony at trial, the circuit court

violated Abion’s due process right to present a complete defense

by precluding Dr. Blinder from testifying at trial.

                          V.    Conclusion

    We therefore vacate the ICA’s April 14, 2020 judgment on

appeal, which affirmed the circuit court’s June 13, 2018

judgment of conviction and sentence and July 26, 2018

stipulation and order to amend judgment of conviction, and

remand this case to the circuit court for further proceedings

consistent with this opinion.

Benjamin E. Lowenthal,          /s/ Mark E. Recktenwald
for Abion
                                /s/ Paula A. Nakayama

Gerald K. Enriques,             /s/ Sabrina S. McKenna
for the State
                                /s/ Michael D. Wilson

                                /s/ Jeannette H. Castagnetti




                                 37